UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7266



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LINCOLN MONROE BROCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:03-cr-00429-JAB)


Submitted:   January 17, 2008             Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lincoln Monroe Brock, Appellant Pro Se. Randall Stuart Galyon,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lincoln Monroe Brock appeals the district court’s order

denying his Fed. R. Crim. Pro. 33 motion for a new trial predicated

on newly discovered evidence. We have reviewed the record and find

the district court did not abuse its discretion in denying Brock’s

motion.     Accordingly, we affirm for the reasons stated by the

district court.       United States v. Brock, No. 1:03-cr-00429-JAB

(M.D.N.C., Aug. 10, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -